DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: Typographical error in paragraph [0053] line 1: (306) needs to be changed to (308)
Appropriate correction is required.

Claim Objections
Claims 1, 12, and 15 are objected to because of the following informalities:  
	1. In claim 1 lines 22-25, examiner recommend deleting “the controller being configured to control the operation of the actuator to actuate the gate relative to the first recirculated air inlet to adjust the amount of the recirculated air supplied to the mixing chamber” because this part is redundant to the last paragraph.  Accordingly, in line 28 of claim 1, “the operation” needs to be changed to “an operation”.
	2. In claim 12, indentation is needed for the paragraphs starting with “an actuator”, “a controller” and “a pressure sensor” to clarify that they are part of the airflow control system (the original specification says they are part of the airflow control system as shown in fig 8.  They are all party of system 200, and system 200 is similar to airflow control system 100 according to [0039].
the controller being configured to control the operation of the actuator to actuate the gate relative to the first recirculated air inlet to adjust the amount of the recirculated air supplied to the mixing chamber” because this part is redundant to the last paragraph.  Accordingly in line 33 of claim 12, “the operation” needs to be changed to “an operation”.
4. In claim 15 line 7, “receive fresh” needs to be changed to “receive the fresh”.
	 
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 20 lines 1-2, the limitation recites “the gate is movable between a fully opened position and a fully closed position”.  However claim 15 also recites “a fully opened position” and “a fully closed position”.  Therefore it is unclear as to whether they mean the same fully open position, and whether they mean the same fully closed position.  Examiner recommend applicant to delete “the gate is movable between a fully opened position and a fully closed position” in claim 12.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10-11 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakamoto (US 20140045417).
Regarding claim 10, Sakamoto teaches a work vehicle ([0002] “a vehicle”.  The preamble limitation “work” is intended use), comprising: 
a cabin (abstract, “passenger compartment”); and
an airflow control system comprising: 
a housing (housing structure of installation 10, fig 1);
a mixing chamber (passage 38a+42a, fig 1) defined by the housing and comprising a fresh air inlet (36a, fig 1), a first recirculated air inlet (36b, fig 1), and a mixed air outlet (outlet of passage 38a+42a, fig 1), the mixing chamber being configured to receive fresh air via the fresh air inlet ([0058] lines 6-7, “first outside air introduction port 36a”) and recirculated air via the first recirculated air inlet ([0058] line 8, “first inside air introduction port 36b”), “the fresh air being mixed with the recirculated air within the mixing chamber to create a fresh/recirculated air mixture that is supplied through the mixed air outlet” (air is capable of being mixed when damper 34 is in an intermediate position that allow both fresh air and recirculated air into the mixing chamber); 

a first blower (40a, fig 1) coupled to the mixed air outlet of the mixing chamber and “configured to blow the fresh/recirculated air mixture from the mixing chamber into the cabin” (blower 40a is capable of performing this function); 
a second blower (40b, fig 1) coupled to the recirculated air outlet of the recirculating chamber and “configured to blow the recirculated air from the recirculating chamber into the cabin” (blower 40b is capable of performing this function); 
a gate (34, fig 1) “movable relative to the first recirculated air inlet to adjust an amount of the recirculated air supplied to the mixing chamber” (gate 34 is capable of adjusting amount of air from through opening 36b), wherein the gate is movable between a fully opened position (shown in dash line in fig 1 when door closes opening 36a) and a fully closed position (shown in solid line in fig 1 when door closes opening 36b), the first recirculated air inlet being closed such that the mixing chamber receives no recirculated 
an actuator (39, fig 6) configured to actuate the gate ([0063] lines 4-5, “The first door 34 is a first opening-and-closing part driven by a servo motor 39 for door”) relative to the first recirculated air inlet.
Regarding claim 11, Sakamoto teaches a controller (30, fig 6) in communication with the actuator (see fig 6), the controller being configured to control the operation of the actuator (controller 30 is capable of controlling motor 39) “to actuate the gate relative to the first recirculated air inlet to adjust the amount of the recirculated air supplied to the mixing chamber” (this is intended function.  The actuator is capable of actuating the gate relative to the first recirculated air inlet to adjust the amount of recirculated air supplied to the mixing chamber).
Regarding claim 14, Sakamoto teaches the fresh air inlet is separate from the first recirculated air inlet (openings 36a and 36b are separate from each other), and wherein the fresh air inlet “is always fulling open” (This is intended function.  Since damper 34 is adjustable.  Users can set the controller such that the door 34 is controlled to always leave the inlet 36a open as desired). 

Allowable Subject Matter
Claims 1, 4-9, 12-13, 15, 17 are allowed.
Claim 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KO-WEI LIN whose telephone number is (571)270-7675. The examiner can normally be reached M-F 6:30-2:30 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571)272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KO-WEI LIN/Examiner, Art Unit 3762